DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	                                         Election/Restrictions
2.1.	Applicant’s election without traverse of  Group (I), claims 1-13  the reply filed on  April 25, 2022 are acknowledged.
2.2.	Therefore, Claims 14 -17 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Specification
Abstract
3.1.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
3.2.	The Abstract filed on June 12, 2020 is objected to because:
a)	Applicant did not file Abstract on separate sheet of paper;
b)	Abstract contains terms : " The present invention relates.." and also term " such".
  Correction is required.  See MPEP § 608.01(b).

      Claims Interpretation
4.1.	It is noted that Claims 1-7 are  in the  format of product by process. 
4.2.	In this respect, note that In accordance with the applicable to the treatment of product-by-process claims (MPEP 2113) and practice established by court “even though product-by –process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Therefore, any polyesters, including PET ( poly(ethylene terephthalate) with same properties will met Applicant's claimed subject matter. 
4.3.	Regarding phrase of Claim 1 as : " for production of  shaped objects via selective sintering " note that this phrase  constitute the indent use of polymer composition of Claim 1. However,  no patentable weight will be given to a claim limitation that constitute intended use: " If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
4.4.	In addition, note that language more than 10 wt% include any amounts up to 100 wt%. Therefore, polyester obtained with same heat treatment and same IV ( intrinsic viscosity) anticipates or renders obvious Applicant's claimed subject matter.

                                       Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1- 6 and 8-11 are  rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goltner " Solid-State polycondensation of Polyester Resins: Fundamentals and Industrial Production", Chapter 5, 2003 ( reference attached).
5.1.	Regarding Claims 1-6 and 8-11 Goltner disclose PET obtained as result of heat treatment at temperature range from between 1700C and 2000C or more for smaller particles up to 220 0C ( see pages 200 and 202 , Fig. 5.4) of a particles with characteristic sizes in range from 80-100 mesh ( this translates to particles in range from 149 microns to 177 microns) . Note that  IV of more than 0.8 dL/g is obtained during heat treatment after one 1hr  or more ( see Fig. 5.6). 
5.2.	Therefore, Goltner disclosed substantially same PET obtained as result of substantially same heat treatment of particles in range from 149 to 177 microns, wherein PET has same IV, but silent with respect to mean volume size of the particles. 
	However, because PET having the same IV will inherently has the same density  (see Goltner, Fig. 5.9), then particles size expressed as mean particle volume size will be inherently same as claimed by Applicant  in Claim 11. 
5.3.	Alternatively, it would expected that  PET particles of same IV and  characteristic sizes in range from 177 to 149 microns would have same range of  mean particle volume size as claimed by Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goltner " Solid-State polycondensation of Polyester Resins: Fundamentals and Industrial Production", Chapter 5, 2003.
6.1.	As discussed above ( see paragraph 5 of instant Office Action)  Goltner disclosed PET obtained as result of heat treatment of same duration and same temperate as claimed by Applicant and  teaches that this heat treatment will increase molecular weight ( IV ) of the polyester with improved mechanical and physical properties without significant degradation of polyester due to preforming heat treatment at low temperature in comparison with polycondensation in melt ( see page 196): "Polycondensation of highly viscous polyesters in the melt phase is limited. The
removal of the volatile by-products becomes more difficult due to diffusion inhibited
by the increased viscosity of higher-IV polyesters. In addition, undesirable
side reactions due to thermal degradation impede the growth of the molecular
chains. The SSP process allows polycondensation under gentle conditions to obtain
the desired high molecular weights and excellent polymer quality for various
applications. It can be successfully introduced for the production of sensitive
co-polyesters as well as for the recovery of polyester waste".
6.2.	Therefore, it would be obvious to one of ordinary skill in the art to subject any waste PET material, including unsintered PET in particle form, to heat treatment  in order to recovery this material and make it suitable for future uses.


7.	Claims 1 and  13 are rejected under 35 U.S.C. 103 as being unpatentable over Goltner " Solid-State polycondensation of Polyester Resins: Fundamentals and Industrial Production", Chapter 5, 2003 in view of Martinoni ( US 2010/0160547)- reference of Record.
7.1.	As discussed above ( see paragraph 5 of instant Office Action)  Goltner disclosed PET obtained as result of heat treatment of same duration and same temperate as claimed by Applicant and  teaches that this heat treatment will increase molecular weight ( IV ) of the polyester with improved mechanical and physical properties, but silent regarding use of flow agent as for example silica. 
7.2.	However, Martinoni teaches that  PET powder composition ( see [0086], [0092]) with preferable with preferable sizes between 10 micron to less than about 200 micron ( see [0092])  are suitable for LS (laser sintering process) method and article obtained by this method, wherein preferable polyester is PET ( see [0086]).  Martinoni further teaches that powder composition comprises polyester polymer powder and flow agent as for example talc or silica in the amount from 0.01 wt% to 5 wt% ( see Abstract, [0007],[0096]) in order to improve flow of the powder composition during LS process.
	Therefore, it would be obvious to add flow agent per guidance provided by Martinoni in order to use powder composition obtained by heat treatment as disclosed by Goltner  for LS process of obtaining different articles.



8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goltner " Solid-State polycondensation of Polyester Resins: Fundamentals and Industrial Production", Chapter 5, 2003 in view of Martinoni ( US 2010/0160547) as applied to Claims 1 and 13 above and in further view of Monsheimer et al ( US 2007/01839118).
8.1	As discussed above ( see paragraph 7 of instant Action) Goltner combined with Martinoni  disclosed and taught same PET composition obtained by heat treatment and suitable for LS sintering , wherein PET present in particle form with characteristic sizes in range from 10 micron to below 200 micron, but do not specifically teach that composition has distribution by sizes as claimed by Applicant. 
8.2.	However, Monsheimer teaches that powder composition suitable for laser sintering may have median grain size D50 in range up from 10  to 150 micron but because smaller particles that 10 micron " is very difficult to process" due to poor flow characteristics, than particle should have median size in range from 60 to 150 microns.( see [0048], [0050], [0087]). Note that o Applicant's Claim 12  D90  indicated that 90 % of all particles are smaller than 300 microns and D10 indicated that  10% is smaller than 50 microns. Therefore, teaching provided by Monsheimer with respect to particle sizes are in good correlation with disclosure/teachings provided by Goltner combined with Martinoni. 
	Therefore, it would be obvious to one of ordinary skill to adjust particle size distribution of composition disclosed by Goltner combined with Martinoni by routine optimization per guidance provided by Monsheimer  as established in the art : " The normal desire of scientists or artisans to improve upon that is already generally known
provides the motivation to determine where in a disclosed set of percentage ranges is
the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65,
USPQ2d at 1382.
                                                    Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-13 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,155,676. Although the claims at issue are not identical, they are not patentably distinct from each other because claimed subject matter of  both , instant Application and US Patent  11,155,676  directed to polymer composition for production of shaped articles by selective sintering and specifically to PET powder with same properties. In addition, note that claimed subject matter of instant Application is encompasses claimed subject matter of Claim 1 of US Pat. 11,155,676.

                                                            Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763